J-S64041-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

TYRONE WEBB

                            Appellant               No. 924 WDA 2014


                    Appeal from the PCRA Order May 7, 2014
               In the Court of Common Pleas of Somerset County
              Criminal Division at No(s): CP-56-CR-0000511-2007
                            CP-56-CR-0000512-2007


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED NOVEMBER 24, 2014

        Appellant, Tyrone Webb, appeals from the order entered in the

Somerset County Court of Common Pleas, which denied his petition filed

under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In 2006, Appellant kicked a correctional officer in the groin and, on

another occasion, threw a cup of his urine on a correctional officer.

Appellant pled guilty to simple assault and aggravated harassment by

prisoner.   On August 6, 2008, the court sentenced Appellant to a term of

one (1) to two (2) years’ imprisonment for the simple assault conviction.

For the aggravated harassment by prisoner conviction, the court sentenced

____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S64041-14


Appellant to a consecutive term of two (2) to five (5) years’ imprisonment.

Thus, Appellant’s aggregate sentence was three (3) to seven (7) years’

imprisonment.    The court made Appellant’s aggregate sentence concurrent

to any sentence Appellant was already serving.

      This Court affirmed Appellant’s judgment of sentence.         Appellant

subsequently filed a pro se PCRA petition, and the PCRA court reinstated

Appellant’s direct appeal rights nunc pro tunc. Appellant filed a petition for

allowance of appeal with the Pennsylvania Supreme Court, which was denied

on May 30, 2013.       Appellant filed the current pro se PCRA petition on

January 16, 2014.     The PCRA court appointed counsel.     On May 7, 2014,

following a hearing, the court denied Appellant’s petition. Appellant timely

filed a notice of appeal on May 23, 2014. The court ordered Appellant to file

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal;

Appellant timely complied.

      Appellant raises one issue for our review:

         WHETHER THE [PCRA] COURT ERRED IN DENYING
         APPELLANT’S POST CONVICTION COLLATERAL RELIEF
         PETITION BY FINDING THAT (1) APPELLANT WAS NOT
         ENTITLED TO ADDITIONAL CREDIT FOR TIME SERVED;
         AND (2) TRIAL COUNSEL WAS NOT INEFFECTIVE?

(Appellant’s Brief at 3).

      Appellant argues that at the time he committed the current offenses,

he was incarcerated for a sentence imposed in Lehigh County. According to

Appellant, the minimum term for the Lehigh County sentence ended on


                                    -2-
J-S64041-14


March 21, 2007, and the maximum term extended to December 21, 2009.

Appellant asserts he remained in custody from the time he committed the

current offenses to the sentencing date of August 6, 2008. Appellant claims

he is entitled to credit for time served from May 24, 2007 to December 24,

2007, and from January 24, 2008 to August 6, 2008. Appellant contends he

is entitled to credit for these dates because the court ordered the current

sentence to run concurrently with any sentence Appellant was already

serving.    Appellant also argues that prior counsel was “ineffective for not

succeeding in obtaining such credit on his behalf.” (Appellant’s Brief at 8).

Appellant concludes his sentence should be modified to credit time served on

the Lehigh County sentence. We cannot agree.

      “The Pennsylvania Rules of Appellate Procedure require that each

question an appellant raises be supported by discussion and analysis of

pertinent authority, and failure to do so constitutes waiver of the claim.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1262 (Pa.Super. 2014).

See Pa.R.A.P. 2119(a)-(b).     “Arguments not appropriately developed are

waived.” Commonwealth v. Love, 896 A.2d 1276, 1287 (Pa.Super. 2006),

appeal denied, 596 Pa. 704, 940 A.2d 363 (2007).

      The    law   presumes   counsel   has   rendered   effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008).               When

asserting a claim of ineffective assistance of counsel, a petitioner is required

to make the following showing: (1) the underlying claim is of arguable merit;


                                     -3-
J-S64041-14


(2) counsel had no reasonable strategic basis for his action or inaction; and,

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.

Commonwealth v. Kimball, 555 Pa. 299, 312, 724 A.2d 326, 333 (1999).

The failure to satisfy any prong of the test for ineffectiveness will cause the

claim to fail. Williams, supra.

      “[T]o succeed on an allegation of…counsel’s ineffectiveness…a post-

conviction petitioner must, at a minimum, present argumentation relative to

each layer of ineffective assistance, on all three prongs of the ineffectiveness

standard….”   Commonwealth v. D’Amato, 579 Pa. 490, 500, 856 A.2d

806, 812 (2004) (internal citations omitted). “[A]n undeveloped argument,

which fails to meaningfully discuss and apply the standard governing the

review of ineffectiveness claims, simply does not satisfy [the petitioner’s]

burden of establishing that he is entitled to any relief.” Commonwealth v.

Bracey, 568 Pa. 264, 273 n.4, 795 A.2d 935, 940 n.4 (2001).

      Credit for time served is governed by the Sentencing Code in relevant

part as follows:

         § 9760. Credit for time served

         After reviewing the information submitted under section
         9737 (relating to report of outstanding charges and
         sentences) the court shall give credit as follows:

         (1) Credit against the maximum term and any minimum
         term shall be given to the defendant for all time spent in
         custody as a result of the criminal charge for which a
         prison sentence is imposed or as a result of the

                                     -4-
J-S64041-14


           conduct on which such a charge is based. Credit shall
           include credit for time spent in custody prior to trial, during
           trial, pending sentence, and pending the resolution of an
           appeal.

42 Pa.C.S.A. § 9760(1) (emphasis added).          “[A] defendant shall be given

credit for any days spent in custody prior to the imposition of sentence, but

only if such commitment is on the offense for which sentence is imposed.

Credit is not given, however, for a commitment by reason of a separate and

distinct offense.”      Commonwealth v. Clark, 885 A.2d 1030, 1034

(Pa.Super 2005) (quoting Commonwealth v. Miller, 655 A.2d 1000, 1002

(Pa.Super. 1995)) (internal quotation marks omitted).

      Instantly, Appellant’s two-page argument section in his brief does not

cite to any relevant authority to support his claim that he is entitled to a

credit for the time he spent in custody as a result of a prior unrelated

conviction. Likewise, Appellant fails to develop any argument as to how plea

counsel was ineffective for “not succeeding in obtaining such credit on his

behalf.”    See Appellant’s Brief at 8.     Therefore, Appellant’s sole issue is

waived. See Bracey, supra; Love, supra; Pa.R.A.P. 2119(a)-(b).

      Moreover, in any event, Appellant would not be entitled to the relief he

requests because the time he spent in custody before imposition of the

current sentence resulted from a prior unrelated conviction.             This pre-

sentence period of incarceration was in no way attributable to the current

criminal charges. In other words, Appellant is not entitled to a credit against

his current sentence for the time he spent in prison on a distinct, wholly

                                        -5-
J-S64041-14


unrelated charge. See 42 Pa.C.S.A. § 9760(1); Clark, supra. Accordingly,

we affirm the order denying Appellant’s PCRA petition.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2014




                                    -6-